Citation Nr: 1131213	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-28 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 30 percent for an acquired psychiatric disorder, to include depressive disorder, with anxiety and adjustment reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Fiancé


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon which increased the rating assigned for the Veteran's psychiatric disorder to 30 percent disabling, effective April 25, 2005.  

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Seattle, Washington.

In April 2011, the Veteran provided testimony at a hearing before the undersigned at the RO (Travel Board hearing).  A transcript of this hearing is of record.

During the April 2011 Travel Board hearing, the Veteran's representative submitted medical evidence from Bandon VA Clinic dated September 2007 with a waiver of initial RO consideration of that evidence.  However, the evidence was previously considered by the originating agency.

The appeal is remanded to the RO via the Appeals Management Center (AMC).  The Veteran will be advised if further action is required on his part.


REMAND

At the Travel Board Hearing the Veteran reported that he believed he had received psychiatric treatment during service at Travis Air Force Base, Hickman Air Force Base, and at service department facilities in Taipei and the Philippines in a MASH unit.  They also reported treatment at the Phoenix VA Medical Center in 1972 and 1973 and at the Belvoir Hospital in San Diego.  

Records of such treatment are not of record and the Board has been unable to confirm the existence of Belvoir Hospital in San Diego.  

The Veteran also reported getting current treatment at the VA Medical Centers in Seattle and American Lake, Washington.  It does not appear that VA treatment records have been obtained for the period since November 2010.

In an increased rating claim, VA has an obligation to obtain all relevant service treatment records.  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  VA also has an obligation to obtain relevant VA treatment records.  38 U.S.C.A. § 5103A(b)-(c) (West 2002); 38 C.F.R. § 3.159(c) (2010).

Although, the RO has previously considered and denied the Veteran's claim for total rating based on individual unemployability (TDIU) The United States Court of Appeals for Veterans Claims has held that TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).  

In this case, the Veteran has been unemployed since 2006.  He contends that his unemployment is due to his service connected psychiatric disability.  He has been awarded Social Security disability benefits based in part on psychiatric disabilities.  The Veteran does not currently meet the percentage requirements for the grant of TDIU under 38 C.F.R. § 4.16(a) (2010).  VA policy is to award TDIU regardless of the percentage evaluations where service connected disabilities cause unemployability.  38 C.F.R. § 4.16(b) (2010).  The Board cannot grant TDIU under 38 C.F.R. § 4.16(b) in the first instance, and is required to remand such claims for referral to VA's Director of Compensation for initial adjudication.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Accordingly, this case is REMANDED for the following actions:

1.  Request all records of the Veteran's treatment for a psychiatric disability at the Seattle and American Lake VA Medical Centers since November 2010; and at the Phoenix VA Medical Center in 1972 and 1973.

2.  Ask the Veteran to report all treatment for his psychiatric disability during service and since, including the locations and approximate dates of the treatment.  Take the necessary steps to obtain records of all treatment reported by the Veteran that are not all ready part of the claims folder.  

3.  Regardless of the Veteran's response attempt to obtain all records of the Veteran's psychiatric treatment in service, including the reported treatment at Travis Air Force Base, Taipei, the Philippines, Guam and Hickam Air Force Base.  The Veteran should be asked to provide any additional information that is needed to make these requests.

4.  The Veteran should be advised of any records that cannot be obtained, and of the efforts made to obtain those records.

5.  If the record discloses any change in the Veteran's psychiatric disability since the last VA examination in April 2010, afford the Veteran a new VA psychiatric examination to evaluate the severity of the service connected psychiatric disability.

6.  Refer the Veteran's claim for TDIU to VA's Director of Compensation and Pension for adjudication in accordance with the provisions of 38 C.F.R. § 4.16(b).

7.  If any claim on appeal is not fully granted, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
                          Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



